ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a method, system and computer-program-product for layout context-based cell timing characterization, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-15, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
accessing a layout of an integrated circuit (IC), the layout comprising a cell;
recognizing a representative context group for the cell from a set of context   
groups based on a layout context of the cell in the layout, 
the representative context group being associated with a representative timing table different from timing tables of remaining context group in the set of context groups; and
performing a timing analysis on the layout to determine whether the layout complies with a timing constraint rule according to the representative timing table.

4.         With respect to claim 16-19, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
 	  access a layout of an integrated circuit (IC), the layout comprising a cell;
recognize a representative context group for the cell from a set of context groups based on a layout context of the cell in the layout, 
the context group being associated with a representative timing table different from timing tables of remaining context group in the set of context groups, and 
perform a timing analysis on the layout to determine whether the layout complies with a timing constraint rule according to the representative timing table.

5.         With respect to claim 20, the prior art made of record fails to teach the combination of steps recited in claim 20, including the following particular combination of steps as recited in claim 20, as follows:
 	accessing a layout of an integrated circuit (IC), the layout comprising a cell; 
recognizing a representative context group for the cell from a set of context 
groups based on a layout context of the cell in the layout, 
the context group being associated with a representative timing table different
from timing tables of remaining context groups in the set of context groups; and 
performing a timing analysis on the layout to determine whether the layout complies with a timing constraint rule according to the representative timing table.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851